Exhibit 10.1


Amendment No. 1
to
Employment Agreement


This Amendment No. 1 (“Amendment”), dated as of February 10, 2017 between James
Reid-Anderson and Six Flags Entertainment Corporation amends that certain
Employment Agreement, dated as of February 18, 2016 (the “Agreement”) between
James Reid-Anderson and Six Flags Entertainment Corporation. Capitalized terms
used but not defined herein shall have the meanings ascribed thereto in the
Agreement.


1.    Subsections (a) and (b) of Section 3 Compensation of the Agreement are
hereby amended in their entirety to read as follows:


“(a)    Base Salary. During the Term, Executive shall receive a base salary (as
applicable, the “Base Salary”) at an annual rate of no less than $1,000,000.
Base Salary shall be paid at such times and in such manner as the Company
customarily pays the base salaries of its employees. In the event that
Executive’s Base Salary is increased by the Board in its discretion at any time
during the Term, such increased amount shall thereafter constitute the Base
Salary.


(b)    Annual Bonus. During the Term, Executive shall have a target bonus
opportunity (“Target Bonus”) of 100% of Base Salary. Notwithstanding the
foregoing, for the 2016 performance year, Executive’s Target Bonus percentage
shall be pro rated with 100% of Base Salary as the Target Bonus percentage for
the portion of the 2016 fiscal year this Agreement is in effect and 120% of Base
Salary as the Target Bonus percentage for the portion of the 2016 fiscal year
before this Agreement is in effect. Any annual bonus payable to Executive shall
be paid during the calendar year following the calendar year performance year
and no later than five days following the filing of the Company’s Form 10-K for
the performance year (or, if the Company is not required to or does not file a
Form 10-K, no later than five days following the completion of the audit of the
applicable performance year). The Executive’s bonus shall be paid at the same
time as the bonuses paid to other executive officers. The bonus for the 2017
performance year shall be paid in shares of the Company’s common stock.
Executive’s bonus for 2017 shall be paid to Executive even if the Term has
expired or Executive’s employment with the Company ceased after December 31,
2017. Executive shall have a pro rated Target Bonus for 2018 which shall be paid
to Executive even if the Term has expired or Executive’s employment with the
Company ceased after the end of the Term.”
2.    Except as set forth in this Amendment, the Agreement remains in full force
and effect.
IN WITNESS WHEREOF, the undersigned execute this Amendment as of the date set
forth above.
SIX FLAGS ENTERTAINMENT CORPORATION
 


By:  /s/ Lance C. Balk  
 
 Date: February 10, 2017
Name: Lance C. Balk
 
 
 
 
 
 
Title: General Counsel
 
 
 
 
 
 
 /s/ James Reid-Anderson  
James Reid-Anderson
 


Date: February 10, 2017






